Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered May 03, 2022 for the patent application 14/162,261.


Continued Examination Under 37 C.F.R. §1.114

A request for continued examination ("RCE") under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2022 has been entered.


Status of Claims

Claims 10 and 12 – 17 are pending in the application.
Claim 10 is currently amended in the application.
Claims 1 – 9 and 11 are cancelled in the application without prejudice or disclaimer. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 10 and 12 – 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 10 and 12 – 17 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified system Claim 10 as the claim that represents the claimed invention for analysis.  Claim 10 recites the limitations of:

( A ) a display device; 
( B ) a market data receiver coupled with the display device and configured to receive market information from an electronic exchange; and 
( C ) an processor coupled with the display device and the market data receiver and configured to: 
implement an automatic spreader, wherein the automatic spreader is configured to send orders to achieve a desired spread based on market information received by the market data receiver, 
implement a pre-hedge manager device communicatively coupled with the automatic spreader, 
the pre-hedge manager device comprising: 
a user interface configured to present information to a user via the display device and receive information from the user defining a pre-hedge rule, 
a rule generator communicatively coupled with the user interface provided on the display device, where the rule generator utilizes information received from the user to define the pre-hedge rule via the pre-hedge manager device, where the rule generator translates the received information into a machine-executable pre-hedge rule, 
a database coupled with the rule generator, where the database stores the pre-hedge rule generated by the rule generator with a plurality of pre-hedge rules, 
an order receiver configured to receive, from the automatic spreader, spread trade information of a spread trade implemented by the automatic spreader, 
a rule identifier coupled with the order receiver and the database, where the rule identifier receives from the order receiver the spread trade information and identifies from the plurality of pre-hedge rules stored by the database a selected pre-hedge rule to be applied to the spread trade implemented by the automatic spreader, and 
a rule applicator coupled with the rule identifier coupled with the market data receiver, where the rule applicator receives the selected pre- hedge rule received from the rule identifier and the market information from the electronic exchange and applies an action of the selected pre- hedge rule to a hedge order of the at least one spread trade according to the market information prior to the automatic spreader sending the hedge order of the at least one spread trade.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 10 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor and user interface or any of the bolded limitations in claim 10 are just applying generic computer components to the recited abstract limitations.  

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 10, limitation ( A ) – ( C ) above in Applicant’s specification para [0073], which discloses “The display device 220 may include a visual output device, cathode ray tube (CRT) display, electronic display, electronic paper, flat panel display, light-emitting diode (LED) display, electroluminescent display (ELD), plasma display panel (PDP), liquid crystal display (LCD), thin-film transistor display (TFT), organic light-emitting diode display (OLED), surface-conduction electron-emitter display (SED), laser television, carbon nanotubes, nanocrystal display, head­ mounted display, projector, three-dimensional display, and/or transparent display device, for example.“.  

Also, claim 10, limitation ( B ) and ( C ) above in Applicant’s specification para [0029], which discloses “FIG. 1 illustrates a block diagram of an example electronic trading system 100 in which certain embodiments may be employed. The system 100 includes a trading device 110, a gateway 120, and an electronic exchange 130. The trading device 110 is in communication with the gateway 120. The gateway 120 is in communication with the exchange 130.“.  

Also, claim 10, limitation ( B ) and ( C ) above in Applicant’s specification para [0035], which discloses “The trading device 110 may include one or more trading applications. The trading application(s) may, for example, process market data by arranging and displaying the market data in trading and charting windows. The market data may be received from exchange 130, for example. As another example, the market data may be received from a simulation environment that provides historical data and/or simulates an exchange but does not effectuate real-world trades. This processing may be based on user preferences, for example. The trading application(s) may include an automated trading tool such as an automated spread trading tool, for example. The one or more trading applications may be distributed across one or more of the computing devices of the trading device 110. For example, certain components of a trading application may be executed on a trading workstation and other components of the trading application may be executed on a server in communication with the workstation.”

Also, claim 10, limitation ( C ) above in Applicant’s specification para [0068], which discloses “The processor 202 of FIG. 2 is coupled to the chipset 206, which includes the memory controller 208 and the I/O controller 210. A chipset typically provides I/O and memory management functions as well as a plurality of general purpose and/or special purpose registers and timers that are accessible or used by one or more processors coupled to the chipset 206. The memory controller 208 performs functions that enable the processor 202 (or processors if there are multiple processors) to access the system memory 212 and the mass storage memory 214.“. 

Also, claim 10, limitation ( C) above in Applicant’s specification para [0105], which discloses “Referring back to FIG. 4, the example pre-hedge manager 400 of FIG. 4 provides an option to users of, for example, the trading device 110 (and/or the automatic spreader 402), to define and/or apply one or more pre-hedge rules to one or more legs of a spread trade. The example pre-hedge manager 400 implements a user interface 406 capable of receiving information from and presenting information to a user of the trading device 110 of FIG. 1. For example, the user interface 406 may be used by a trader to define a pre-hedge rule to be selectably applied to spread trades implemented by the automatic spreader 402. To receive information, the example user interface 406 implements one or more selection, configuration, and/or input screens. For example, the user interface 406 cooperates with a rule builder graphical user interface (GUI) 408 to build pre-hedge rules. The example rule builder GUI 408 is described in detail below in connection with FIGS. 7-13.“.  

Also, claim 10, limitation ( C) above in Applicant’s specification para [0106], which discloses “The example rule generator 410 of FIG. 4 receives information from, for example, the rule builder 408 that defines pre-hedge rules. The example rule generator 410 receives the user-provided information and formats and/or translates the received formulas into data executable by, for example, the trading device 110 to implement the pre-hedge rules. The example rule generator 410 stores the pre-hedge rules in a database 412. In some examples, the rule generator 410 verifies logic (according to, for example, syntax requirement) of the user-provided information before storing the rules in the database 412. Thus, users of the example pre­ hedge manager 400 can build a collection of pre-hedge rule in the database 412 that are selectable via, for example, the
trading device 110 and/or the automatic spreader 402.”.


Also, claim 10, limitation ( C) above in Applicant’s specification para [0108], which discloses “The information received at the order receiver 414 is conveyed to a rule identifier 416. The example rule identifier 416 determines which pre-hedge rules were selected to be active in the spread trade received at the order receiver 414. In some examples, the pre-hedge rules are each associated with a unique identifier. The unique identifier is tied to a user­ friendly name or label that can be selected by the user utilizing the spread trade. In such instances, the example rule identifier 416 extracts the unique identifier and using the extracted information to query the database 412. The database 412 returns the selected pre-hedge rule to a rule applicator 418.”.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims10 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claim 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 10 is not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 12 – 17 are also rejected under 35 U.S.C. 101.  Dependent claims 12 – 17 are further define the abstract idea or further define the extra-solution activities that are present in independent claim 10 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.   Claims 12 and 15 clearly further define the abstract idea as stated above and claims 13, 14 and 16 further define extra-solution activities such as extracting data and returns the selected pre-hedge rule to a rule applicator and define a formula for a pre-hedge rule.  Furthermore, dependent claims 12 – 17 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 10 and 12 – 17 are not seen to be statutory.


Response to Arguments


Applicant's arguments filed with an amendment on May 03, 2022 have been fully considered but they are not persuasive.  

Applicant Argument: 
“The Applicant respectfully submits that no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith. In both cases, the claims reflect patentable subject matter because they are not directed to a judicial exception but are instead directed to an electronic trading system as plainly stated by the Board. “, (see page 5 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Smith, similar to the case of Trading Techs., the district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.  The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 1. At Alice Step 2, the court identified the static price index as an inventive concept that allows traders to more efficiently and accurately place trades using this electronic trading system.  The court concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures.

Applicant Argument: 
“In light of the discussion above, the Applicant now turns to the specific evaluation of
whether the claims recite a judicial exception under Prong One of Revised Step 2A discussed in MPEP 2106.04. While the Office Action on pages 4-5 has alleged that the claims recite an abstract idea by covering performance of the limitation as a fundamental economic practice which falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.“, (see page 6 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.   The premise held by court decisions is do the claim involve an abstract concept.  A fundamental economic practice is an economic practice long prevalent in our system of commerce (See Cyberfone, Bilski, Fort Props, Inc; Bancorp Servs).  The 2019 Revised Guidelines states that a category of abstract ideas is a "Fundamental Economic Practice", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations.  The claims are not tied to any particular novel machine or apparatus, only a general purpose computer. As we have previously held, the Internet is not sufficient to save the patent under the machine prong of the machine-or-transformation test. CyberSource, 654 F.3d at 1370. It is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible. Alice, 134 S. Ct. at 2357. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.   The claims do not improve the function of the computer itself and do not make improvements to another technology or technological field.

Applicant Argument: 
“The Applicant further maintains that, under Prong Two of Revised Step 2A of the criteria for subject matter eligibility discussion in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. The Applicant respectfully submits that the mechanism for interacting with a market based on current, and changing, conditions detected according to the user-defined rules as recited by the claims represents an improvement over known electronic trading systems and integrates any judicial exception into a practical application.“, (see page 7 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  This argument has been addressed in the above response.  The claims do not improve the function of the computer itself and do not make improvements to another technology or technological field.  As explained and seen in Figure 2 of the drawings, the general purpose computer architecture recited in the claims do not transform the abstract idea into a patent-eligible invention.  Thus, the claims do not add significantly more than the abstract idea itself.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696